Citation Nr: 0404157	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of service connection for 
chloracne.

2.  Entitlement to an initial compensable disability 
rating for chloracne.

      3.  Entitlement to an effective earlier than October 
18, 1993, for the grant of service connection for chloracne.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served honorably on active duty from January 
1968 to September 1969 and from March 1972 to March 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to an effective date earlier than 
October 18, 1992, for the grant of service connection for 
chloracne and entitlement to an initial compensable 
disability rating for chloracne will be addressed in the 
Remand portion of this document.


FINDINGS OF FACT

1.  The appellant had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The appellant has a current diagnosis of chloracne.

3.  Medical evidence relates the appellant's current 
diagnosis of chloracne to his presumed exposure to herbicides 
during service in the Republic of Vietnam.

4.  Service connection for chloracne was granted in October 
2001.

5.  In a June 2002 rating decision, the RO proposed to sever 
service connection for chloracne based upon clear and 
unmistakable error in the October 2001 rating decision.

6.  In an August 2002 rating decision, the RO severed service 
connection for chloracne effective from November 1, 2002.

7.  The evidence of record does not establish that the 
initial award of service connection for chloracne was clearly 
and unmistakably erroneous.


CONCLUSION OF LAW

The severance of service connection for chloracne was 
improper.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. §§ 3.105(d), 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served in the Republic of Vietnam from July 
1968 to May 1969.

In October 1993 the appellant stated that he had had a skin 
condition since July 1969.  He had developed recurring skin 
rashes and knots on various parts of his body.  The report of 
an October 1993 VA hospitalization includes a diagnosis of a 
rash.  In November 1999 the appellant was treated as a VA 
outpatient for recurring "boils" on his back, ears, 
scrotum, and face, which had persisted for approximately 32 
years.  The appellant had served in Southeast Asia in 
approximately 1968.  Numerous subcutaneous cysts and nodules 
were noted on the appellant's back, ears, and face.  
Chloracne was diagnosed.  In August 2001 the appellant was 
treated as a VA outpatient for reevaluation of his chloracne, 
which was noted to have begun in approximately 1968.  He 
continued to have problems with recurring tender subcutaneous 
acne cysts and furuncles on his neck, ears, and torso.  
Several acne cysts were noted on his upper torso and behind 
his ears.  There were acne scars on his face and torso and 
post inflammatory hyperpigmentation on his torso.  The 
examiner diagnosed chloracne.  In September 2002, the 
appellant's spouse stated that the appellant had had a skin 
problem ever since he had returned from Vietnam.

In an October 30, 2001 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for 
chloracne and assigned a noncompensable rating effective from 
October 18, 1992, to May 23, 1999, and assigned a 10 percent 
disability rating effective from May 24, 1999.

In June 2002 the RO proposed to sever service connection for 
chloracne because chloracne was not diagnosed until more than 
30 years after the appellant's service in Vietnam and 
chloracne was not shown to have been manifested to a degree 
of 10 percent or more within one year after the last date of 
exposure to an herbicide agent.  In the August 2002 rating 
decision on appeal, the RO effectuated the proposed severance 
of service connection effective from November 1, 2002.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

With regard to exposure to herbicides, VA regulations provide 
that, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for disorders including chloracne or other acneform disease 
consistent with chloracne.  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2003).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. § 1116(f) (West 2002).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (2003).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.  Chloracne, or other acneform disease, may be 
presumed to have been incurred during active military service 
as a result of exposure to Agent Orange if it is manifest to 
a degree of 10 percent within the first year after the last 
date on which the veteran was exposed to Agent Orange during 
active service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).

Subject to limitations not applicable in the instant case, 
service connection will be severed only where evidence 
establishes that the grant of service connection was clearly 
and unmistakably erroneous (the burden of proof being upon 
the Government).  A change in diagnosis may be accepted as a 
basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§ 3.105(d) (2003).  In this case, the procedural requirements 
for severance of service connection for chloracne have been 
met, in that a proposed rating was issued on June 25, 2002, 
and the decision severing service connection for chloracne 
effective from November 1, 2002, was issued on August 28, 
2002.

VA's burden in severing service connection under 38 C.F.R. § 
3.105(d) is the same as a claimant's burden in attempting to 
overturn a final decision on the basis of clear and 
unmistakable error under 3.105(a).  See Wilson v. West, 11 
Vet. App. 383 (1998); see also Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991) (holding that § 3.105(d) places at least 
as high a burden of proof on VA when it seeks to sever 
service connection as § 3.105(a) places upon veteran seeking 
to have an unfavorable decision overturned); Graves v. Brown, 
6 Vet. App. 166, 170 (holding that clear and unmistakable 
error is defined the same under 38 C.F.R. § 3.105(d) as it is 
under § 3.105(a)).  

Clear and unmistakable error "is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination:  "(1) '[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than an simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was [clear and 
unmistakable error] must be based on the record and law that 
existed at the time of the prior adjudication in question."  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

However, the Court has held that for purposes of severing 
service connection, section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels v. Gober, 10 
Vet. App. 474, 480 (1997).  The Court reasoned that because 
section 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," the 
regulation clearly contemplates the consideration of evidence 
acquired after the original granting of service connection.

Having considered the evidence and the applicable laws, the 
Board finds that restoration of service connection for 
chloracne is warranted.  Specifically, the evidence does not 
establish that the October 2001 decision to grant service 
connection was clearly and unmistakably erroneous.  As 
discussed above, once service connection has been granted for 
a disorder properly diagnosed, it can be severed only upon 
the showing by VA that the rating decision granting service 
connection was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105(d) (2003).  It is not sufficient to disagree with the 
grant.  Importantly, VA has the burden to show that the 
original grant of service connection was clearly and 
unmistakably erroneous.  In this case, that burden cannot be 
met.  Although the RO in August 2002 determined that the 
October 2001 decision was clearly and unmistakably erroneous 
in that it had incorrectly granted service connection for 
chloracne on a presumptive basis, the October 2001 rating 
decision does not establish that service connection was 
granted on the basis of the presumption, and there is 
evidence to support a grant of service connection for 
chloracne on a direct basis.  See Combee, 34 F.3d 1039.  

At the time of the October 2001 rating decision, there was 
evidence that supported the grant of service connection for 
chloracne.  The appellant is presumed to have been exposed to 
herbicides during service.  The appellant had a current 
diagnosis of chloracne.  He had reported symptoms of a skin 
disorder since his exposure to herbicides during service.  
There was medical evidence, particularly the VA treatment 
records dated in November 1999 and October 2001, relating the 
appellant's symptomatology since his exposure to herbicides 
to the current diagnosis of chloracne.  As noted, Combee v. 
Brown holds that service connection may be established on a 
direct basis even if the criteria for entitlement to service 
connection on the basis of a presumption is not met.

Clear and unmistakable error connotes that the determination 
of granting service connection for chloracne was undebatably 
incorrect.  The Board does not find that such burden has been 
met in this case.  Medical evidence relates the appellant's 
chloracne to exposure to Agent Orange during service, and 
entitlement to service connection was first established on 
this basis.  "[D]isagreement as to how the facts were 
weighed or evaluated," does not equate with "clear and 
unmistakable error."  Graves, 6 Vet. App. at 172; see 
Russell, 3 Vet. App. at 313.  There was not clear and 
unmistakable error in the grant of service connection for 
chloracne.  As such, the Government is unable to meet its 
burden for severing service connection.  Accordingly, 
restoration of service connection for chloracne is warranted.


ORDER

Entitlement to service connection for chloracne is restored.



							(CONTINUED ON NEXT PAGE)

REMAND

As noted above, in an October 30, 2001 rating decision, the 
RO granted the appellant's claim of entitlement to service 
connection for chloracne and assigned a noncompensable rating 
effective from October 18, 1992, to May 23, 1999, and 
assigned a 10 percent disability rating effective from May 
24, 1999.  In November 2001 the appellant filed a notice of 
disagreement with the effective date for the grant of service 
connection and with the noncompensable rating assigned from 
October 18, 1992, to May 23, 1999.  Because no Statement of 
the Case (SOC) has been provided on these issues, the 
appellant has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand these issues to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) (holding that where a notice of disagreement is 
received by VA, the appellate process has commenced and the 
appellant is entitled to a Statement of the Case on the 
issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following (VA will notify the appellant if further action is 
required on his part.):

The appellant and his representative 
should be furnished an SOC and given the 
opportunity to respond thereto.  The SOC 
should address the appellant's claims of 
entitlement to an effective date earlier 
than October 18, 1992, for the grant of 
service connection for chloracne and 
entitlement to an initial compensable 
disability rating for chloracne.  The 
statement of the case should set forth 
all pertinent laws and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.

If either claim remains denied, the 
appellant and his representative must be 
notified of the time limit within which 
an adequate substantive appeal must be 
filed and of the requirements for an 
adequate substantive appeal in order to 
perfect an appeal of the issue(s).  If, 
and only if, a timely and adequate 
substantive appeal is received, the 
claim(s) should then be returned to the 
Board for further review, as appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



